UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1OF DUTY TO FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-31709 NORTHERN STATES POWER COMPANY (Exact name of registrant as specified in its charter) 414 Nicollet Mall, Minneapolis, Minnesota, 55401, (612) 330-5500 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock (Title of each class of securities covered by this Form) 13(a): None 15(d): See Schedule A (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) ý Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) ý Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: One Pursuant to the requirements of the Securities Exchange Act of 1934, Northern States Power Company (a Minnesota corporation) has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: December 21, 2011 Northern States Power Company (a Minnesota corporation) By: /s/George E. Tyson II Name:George E. Tyson II Title:Vice President and Treasurer Schedule A 8.000% First Mortgage Bonds, Series A and Series B due 2012 1.950% First Mortgage Bonds, Series due 2015 5.250% First Mortgage Bonds, Series due 2018 7.125% First Mortgage Bonds, Series due 2025 6.500% First Mortgage Bonds, Series due 2028 5.250% First Mortgage Bonds, Series due 2035 6.250% First Mortgage Bonds, Series due 2036 6.200% First Mortgage Bonds, Series due 2037 5.350% First Mortgage Bonds, Series due 2039 4.850% First Mortgage Bonds, Series due 2040
